Toni Perazzo Chief Financial Officer 650-340-1888 FOR IMMEDIATE RELEASE AEROCENTURY CORP. REPORTS THIRD QUARTER 2012 RESULTS (BURLINGAME, CA), November 12, 2012 — AeroCentury Corp. (NYSE Amex: ACY), an independent aircraft leasing company, today reported its operating results for the third quarter ended September 30, 2012. The Company reported net income of $1.1 million, or $0.71 per diluted share, for the third quarter of 2012, compared to a net loss of $0.2 million, or ($0.16) per diluted share, for the third quarter of 2011.The Company reported net income of $3.4 million, or $2.18 per diluted share, for the nine months ended September 30, 2012, compared to a net loss of $2.7 million, or ($1.73) per diluted share, for the nine months ended September 30, 2011. Total revenues were $7.1 million and $21.4 million for the third quarter and nine months ended September 30, 2012, respectively, compared with total revenues of $6.2 million and $17.9 million for the same periods a year ago.The year-to-year increases were primarily due to increases in operating lease revenue and maintenance reserves revenue resulting from higher average utilization of the Company’s asset portfolio in the 2012 periods and revenue from assets that were purchased subsequent to the 2011 periods.In addition, the operating lease revenue and maintenance reserves revenue in the 2011 periods were negatively affected by a write-off in those periods regarding the collectability of certain lease and reserves receivables. Total expenses decreased by approximately $1.2 million and $5.7 million in the third quarter and nine months of 2012 as compared to the same periods in 2011, resulting primarily from a year-over-year decrease in maintenance expense, the effect of which was partially offset by an increase in interest expense.The 2011 periods included significant maintenance expense, funded by non-refundable maintenance reserves, on aircraft returned to the Company during 2010.Interest expense was higher in the 2012 periods, primarily as a result of a higher fee amortization related to the Company’s credit facility, which was extended for one year in March 2012, and a higher average credit facility balance in 2012 as a result of aircraft acquisitions. AeroCentury is an aircraft operating lessor and finance company specializing in leasing regional aircraft and engines utilizing triple net leases. The Company’s aircraft and engines are leased to regional airlines and commercial users worldwide. (see tables following) AeroCentury Corp. Selected Financial Information (in thousands, except share and per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues and other income: Operating lease revenue $ Maintenance reserves revenue Gain on disposal of assets - - Other income 26 80 Expenses: Depreciation Interest Management fees Maintenance costs Professional fees and other Income/(loss) before income tax provision/(benefit) ) ) Income tax provision/(benefit) ) ) Net income/(loss) $ $ ) $ $ ) Earnings/(loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares used in earnings per share computations: Basic Diluted Summary Balance Sheet: September 30, December 31, September 30, (Unaudited) (Audited) (Unaudited) Total assets $ $ $ Total liabilities $ $ $ Stockholders’ equity $ $ $ ####
